Citation Nr: 1747471	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  06-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for lumbar spine spondylosis (a back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO granted an increased rating of 20 percent, but no higher, for lumbar spine spondylosis, and denied entitlement to a TDIU.  Jurisdiction over this case is currently with the RO in St. Petersburg, Florida.

The Veteran presented testimony at Board hearings in October 2009 (Central Office Board hearing before one Veterans Law Judge (VLJ) and August 2012 (Videoconference Board hearing before two Acting VLJs).  VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has held that, under 38 C.F.R. § 20.707, an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  However, the VLJ who held the Central Office hearing in October 2009 is no longer employed at the Board.  In August 2017, the Veteran was informed of the retired VLJ and of the right to a hearing before a third undersigned Veterans Law Judge.  In a September 2017 response, the Veteran, through the representative, indicated that he did not want a third hearing in this case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As such, the Board finds that there is no additional development or hearing required under Arneson.

In April 2015, in pertinent part, the Board issued a decision denying an increased rating for a back disability.  The Veteran appealed the portion of the April 2015 Board decision that denied an increased rating for a back disability to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in September 2016, the Court vacated the portion of the April 2015 Board decision that denied an increased rating for a back disability, and remanded the issue back to the Board for readjudication.

In the April 2015 decision, the Board also remanded the issue of entitlement to service connection for arthritis for issuance of a Statement of the Case.  In an April 2015 correspondence, the Veteran, through the representative, effectively withdrew the appeal of service connection for arthritis.  Regardless, in a July 2016 rating decision, the RO fully granted service connection for arthritis and evaluated the arthritis with the service-connected back disability.  Therefore, the issue of service connection for arthritis is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully-granted issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of an increased rating for a back disability and entitlement to a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Increased Rating for a Back Disability

The Veteran last underwent a VA examination of the service-connected back disability in a December 2013 VA examination.  The fact that a VA examination is nearly four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  In this case, however, the Board finds that a new examination is needed to comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was not conducted at the most recent December 2013 VA examination.  Based on the foregoing, the Board finds that a remand is necessary for a new examination and opinion that adequately address the current extent and severity of the Veteran's service-connected back disability.

A TDIU

Any decision with respect to the increased rating appeal being remanded above may affect the appeal for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased rating for a back disability currently on appeal because a hypothetical grant of the pending increased rating appeal could significantly change the adjudication of the TDIU issue because such a grant may increase the Veteran's overall combined disability rating percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of a TDIU must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected back disability.  The relevant documents in the electronic file should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  The examiner is informed that this examination involves the lumbar spine. 

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The VA examiner is asked to test the lumbar spine ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In short, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of an increased rating for a back disability and entitlement to a TDIU in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


